UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 22-1009


SUSHILA GAUR,

                    Plaintiff - Appellant,

             v.

ATTORNEY JAMES MILLIKAN, Office of Public Defender; OFFICE OF
PUBLIC DEFENDER; OFFICE OF ATTORNEY GENERAL,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:21-cv-03055-GJH)


Submitted: March 29, 2022                                         Decided: April 1, 2022


Before HARRIS, QUATTLEBAUM, and HEYTENS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sushila Gaur, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sushila Gaur appeals the district court’s order dismissing her complaint for lack of

subject matter jurisdiction. On appeal, we confine our review to the issues raised in the

informal brief. See 4th Cir. R. 34(b). Because Gaur’s informal briefs do not challenge the

basis for the district court’s disposition, she has forfeited appellate review of the court’s

order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is

an important document; under Fourth Circuit rules, our review is limited to issues

preserved in that brief.”). Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                AFFIRMED




                                             2